Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Rene Olvera Lopez, Appellant                          Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 06-
No. 06-13-00259-CR         v.                         0155X).    Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the fees
for appellant’s court-appointed attorney. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Rene Olvera Lopez, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED APRIL 30, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk